—In two proceedings pursuant to Election Law § 16-102, inter alia, to invalidate petitions for an opportunity to ballot by providing for write-in candidates pursuant to Election Law § 6-164 in primary elections to be held on September 11, 2001, for the nominations of (1) the Conservative Party as its candidate for the public office of Rockland County Legislator for the Sixth Legislative District, and (2) the Independence Party as its candidate for the public office of Rockland County Legislator for the Sixth Legislative District, the petitioner in both proceedings appeals, as limited by his brief, from so much of a final order of the Supreme Court, Rockland County (O’Rourke, J.), entered August 8, 2001, as denied the petitions and dismissed the proceedings.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements, for the reasons stated in Matter of Mullane v Bauer (286 AD2d 460 [decided herewith]). Santucci, J. P., Krausman, Goldstein and Cozier, JJ., concur.